Herbert, J.
1. Sections 2961.11 and 2961.12, Revised Code, of the Habitual Criminal Act, enumerate specific crimes that serve as a basis for an indictment and prosecution under that act.
2. Neither “breaking and entering in the night season” nor “armed robbery” is a crime enumerated in the Habitual Criminal Act.
3. An indictment purporting to charge a violation of the Habitual Criminal Act must allege three or more convictions of crimes specifically enumerated in that act.
4. The record in a criminal prosecution under the Habitual Criminal Act must show that the previous convictions relied upon that act were separately prosecuted and tried.
5. The provisions of Section 2941.11, Revised Code, are mandatory and an allegation of a prior conviction in an indictment or information must show that “the accused was, at a certain stated time, in a certain stated court, convicted of a certain stated offense, giving the name of the offense, or stating the substantial elements thereof.”
Judgment reversed.
Matthias, Schneider and Brown, JJ., concur.
Taft, C. J., Zimmerman and O’Neill, JJ., concurring.